In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
Nos. 15‐3871 & 16‐1002 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

LEON DINGLE, JR., and KARIN DINGLE, 
                                             Defendants‐Appellants. 
                     ____________________ 

        Appeals from the United States District Court for the 
                    Central District of Illinois. 
            No. 12‐CR‐30098 — Richard Mills, Judge. 
                     ____________________ 

      ARGUED MARCH 29, 2017 — DECIDED JULY 5, 2017 
               ____________________ 

    Before WOOD, Chief Judge, and ROVNER and WILLIAMS, Cir‐
cuit Judges. 
   WOOD,  Chief  Judge.  The  State  of  Illinois,  through  its 
Department of Public Health, furnishes funds to a variety of 
organizations  that  provide  health  services.  Included  among 
those  grantees  were  the  Broadcast  Ministers  Alliance  of 
Chicago (“Broadcast Ministers”), Access Wellness and Racial 
Equity  (“AWARE”),  and  Medical  Health  Association 
(“MHA”).  Collectively  these  three  organizations  received 
2                                         Nos. 15‐3871 & 16‐1002 

more  than  $11 million  from  the  Department  between  2004 
and  2010.  Unbeknownst  to  the  Department,  however,  some 
$4.5 million of those dollars flowed through the grantees to a 
company  called  Advance  Health,  Social  &  Educational 
Associates (“Advance”), which was owned and controlled by 
Leon and Karin Dingle. That might have been fine, but for the 
fact  that  most  of  those  monies  did  not  go  to  the  stated 
purposes of the grants. Instead, the Dingles spent the diverted 
funds  on  personal  luxuries,  such  as  yachts  and  vacation 
homes. The government eventually caught up with them and 
indicted  them  on  charges  of  mail  fraud  and  money 
laundering.  A  jury  convicted  them,  and  they  have  now 
appealed from both their convictions and their sentences. We 
find no reversible error for either defendant, and so we affirm 
the judgments of the district court. 
                                   I 
   The state funds were designed to improve health care in a 
number  of  areas,  including  breast,  cervical,  and  prostate 
cancer, HIV/AIDS, and emergency preparedness. In order to 
achieve  these  goals,  the  Department  worked  primarily 
through  grantees.  During  the  time  covered  by  the  Dingles’ 
scheme,  the  Directors  of  the  Department  included 
Eric Whitaker  and  Damon  Arnold.  A  woman  named 
Quinshaunta Golden served for some time as chief of staff to 
the Director; Roxanne Jackson was a former employee of the 
Department and a personal friend of Golden.  
    Advance was a for‐profit corporation with offices located 
in Chicago. Leon Dingle was its president, chief executive of‐
ficer, treasurer, and sole shareholder. Karin Dingle served as 
the  vice  president  and  secretary.  (In  the  remainder  of  this 
opinion, we refer to them by their first names.) The Dingles’ 
Nos. 15‐3871 & 16‐1002                                            3

friend Jacquelyn Kilpatrick was the vice president of opera‐
tions and bookkeeper. Edmond Clemons, Kilpatrick’s domes‐
tic companion, helped out, and in 2009 the two established a 
consulting firm called Jeck Consultants, LLC.  
    Before  2004,  Advance  offered  consulting  services;  it  was 
involved in the development of the cable television industry 
in the Chicago area. Through this connection, Leon met offi‐
cials from Broadcast  Ministers. Acting on its  behalf, he per‐
suaded  the  Department  to  give  Broadcast  Ministers 
$1,460,000 in grants, for disbursement to groups such as the 
Brothers  and  Sisters  United  Against  HIV/AIDS  (“Brothers 
and  Sisters”)  and  the  Faith‐Based  Emergency  Preparedness 
Initiative  (“Faith‐Based”).  The  latter  organizations  empha‐
sized the needs of minority communities.  
    Leon  also  had  business  and  personal  relationships  with 
Whitaker,  Golden,  Arnold,  Claudia  Johnson,  and 
Ronald Hickombottom.  Johnson  met  Leon  in  2003;  the  two 
later had a multi‐year extra‐marital sexual relationship. Dur‐
ing that time, Johnson helped Leon in his grant‐related work 
with  Broadcast  Ministers.  It  was  Johnson  who  established 
AWARE in 2007; Hickombottom (Leon’s personal physician) 
established  MHA  in  2008.  Both  of  these  organizations  pro‐
vided medical consulting services.  
    Using this web of entities, Leon and his associates caused 
the  Department  to  award  42  grants,  totaling  more  than 
$11 million,  to  Broadcast  Ministers,  AWARE,  and  MHA  be‐
tween  2004  and  2010.  Leon  had  inside  help:  Golden,  with 
whom  Leon  had  at  least  one  sexual  encounter  (which  took 
place in her office!), steered grants in accordance with Leon’s 
instructions. Although the grants nominally went to the three 
4                                         Nos. 15‐3871 & 16‐1002 

named recipients, in fact they were nothing but straw grant‐
ees.  A  substantial  proportion  of  the  funds  wound  up  in  the 
hands of Leon and Advance. Leon accomplished this with, for 
example, the use of phony contracts that indicated Advance 
would  perform  services  that  the  grantees  were  already 
providing, false grant applications and budgets, dishonest re‐
ports, and concealment of Advance’s role. The record is filled 
with  examples  of  how  Advance  got  its  hands  on  Depart‐
mental grants, and how it diverted those funds to the personal 
use of Leon and Karin.  
    All of the grant funds were disbursed to the grantees by 
the mailing of checks from the Department’s Springfield of‐
fices to Chicago. These funds represented approximately 88% 
of Advance’s income between 2007 and 2010. Leon and Karin, 
and  to  a  lesser  degree  Kilpatrick  and  Clemons,  received  a 
large share of the grant funds, but they did little to no work 
contemplated by the grants. What they did do was to write 
and sign generous checks for themselves (nearly $2.5 million 
payable  directly  to  Leon  and  Karin,  for  instance).  Leon  and 
Karin also used the funds to pay more than a half million dol‐
lars in personal expenses, such as tax payments, memberships 
at various yacht and country clubs, maintenance of a condo‐
minium in an exclusive Chicago building, support of two va‐
cation homes, and a mortgage for their son.  
   Although Leon appears throughout this account, that does 
not mean that Karin was missing. In addition to reaping the 
benefits of the fraudulent scheme, Karin was involved in its 
operation, though to a lesser degree than Leon. In addition to 
serving as Advance’s vice president and secretary, she worked 
part‐time  at  its  office.  There  she  performed  administrative 
Nos. 15‐3871 & 16‐1002                                                5

tasks, such as light typing, answering the telephone, and pay‐
roll. She scheduled and drafted agendas for meetings related 
to the grant programs. There was evidence indicating that she 
was aware of the shady provenance of the money that she and 
Leon were receiving. On one occasion she and Kilpatrick con‐
fronted Leon about being “greedy.” Of the $2.6 million in Ad‐
vance checks that were issued to Leon and Karin from 2007 to 
2010, $440,900 was paid directly to Karin. During that same 
period, she signed 915 Advance checks, totaling $1.7 million; 
many of those were for personal expenses.  
    The party ended in November 2012, when a grand jury re‐
turned indictments against both  Dingles. Leon was charged 
with one count of conspiracy to commit mail fraud (18 U.S.C. 
§  371),  13  counts  of  mail  fraud  (18  U.S.C.  §  1341),  and  two 
counts of money laundering (18 U.S.C. § 1957(a)). The charges 
against Karin were similar: one count of conspiracy to commit 
mail fraud, four counts of mail fraud, and one count of money 
laundering. After an eight‐week trial, a jury convicted both of 
them on all counts. The district court, seemingly taking their 
advanced age into account (Leon was 78 and Karin 76 at the 
time), gave both of them below‐guidelines sentences: Leon re‐
ceived  a  72‐month  sentence  based  on  a  range  of  78  to  97 
months; and Karin received a 36‐month sentence based on a 
range of 41 to 51 months.  
                                  II 
   Both  defendants  have  appealed.  Leon  presents  three 
arguments  for  our  consideration:  (1)  the  jury  instructions 
violated his Fifth Amendment rights, because they allegedly 
made  acquittal  only  optional  upon  a  finding  of  reasonable 
doubt;  (2) the  district  court  abused  its  discretion  under 
Federal Rule of Evidence 403 when it permitted the admission 
6                                          Nos. 15‐3871 & 16‐1002 

of evidence of Leon’s marital infidelity; and (3) the sentence 
imposed  on  Leon  was  procedurally  and  substantively 
unreasonable.  Karin  raises  two  points:  (1)  the  evidence  was 
insufficient to support her convictions; and  (2)  her sentence 
was  unreasonable  because  the  loss  amount  overstated  the 
seriousness  of  her  conduct.  We  address  Leon’s  appeal  first, 
and then turn to Karin’s. 
                            A. Leon Dingle 
     At the trial, Leon twice submitted proposed instructions 
to  the  district  court.  Consistently  with  the  Seventh  Circuit’s 
Pattern Criminal Federal Jury Instructions, he asked the court 
to give an “elements” instruction that followed this model: 
        If you find from your consideration of all the evi‐
     dence that the government has proved each of these el‐
     ements  [of  the  offense]  beyond  a  reasonable  doubt, 
     then  you  should  find  the  defendant  guilty  [of  that 
     charge]. 
         If, on the other hand, you find from your consider‐
     ation of all the evidence that the government has failed 
     to prove any one of these elements beyond a reasona‐
     ble  doubt,  then  you  should  find  the  defendant  not 
     guilty [of that charge]. 
7TH  CIR.  CRIMINAL  PATTERN  INSTRUCTION 4.01 (Elements/Bur‐
den of Proof) (emphasis added). The district judge complied, 
which puts Leon in the awkward position of attacking the in‐
struction he requested. 
    Leon  rests  his  complaint  about  this  instruction  on  the 
firmly  established  rule  of  In  re  Winship,  397  U.S.  358,  364 
(1970),  that  “the  Due  Process  Clause  protects  the  accused 
against  conviction  except  upon  proof  beyond  a  reasonable 
Nos. 15‐3871 & 16‐1002                                                   7

doubt  of  every  fact  necessary  to  constitute  the  crime  with 
which he is charged.” No one disputes that this is the rule, in 
the abstract. But it is not a rule that can help Leon. 
    The first problem is that, by affirmatively requesting the 
use of the pattern language, Leon has waived this argument. 
This should have been clear, in light of our consistent hold‐
ings that “approval of a jury instruction in the district court 
extinguishes any right to appellate review of the instruction.” 
United States v. Trudeau, 812 F.3d 578, 589 (7th Cir. 2015) (quot‐
ing United States v. Yu Tian Li, 615 F.3d 752, 757 (7th Cir. 2010)). 
    Even if we could stretch to find forfeiture, rather than out‐
right waiver, Leon would be no better off. This court has twice 
considered and rejected the argument that the use of the word 
“should” in the jury instruction, rather than the word “must,” 
impermissibly permits conviction even if the jury concludes 
that one or more elements has not been proven beyond a rea‐
sonable doubt. United States v. Mansoori, 304 F.3d 635, 655–56 
(7th  Cir.  2002);  United  States  v.  Kerley,  838  F.2d  932,  940  (7th 
Cir. 1988). As we said in Kerley, “it is hardly plausible that the 
jury supposed that while they ‘should’ acquit Kerley if he was 
not guilty beyond a reasonable doubt, they didn’t have to ac‐
quit him if they didn’t want to.” 838 F.2d at 940. We recognize, 
as  Leon  points  out,  that  most  of  our  sister  circuits  use  the 
word “must” in their pattern instructions, but that does not 
mean  that  “should”  is  incorrect.  For  what  it  is  worth,  Web‐
ster’s Third International Dictionary indicates that “should” 
is used in an auxiliary sense to express “duty, obligation, ne‐
cessity, propriety, or expediency.” This makes it even harder 
for us to condemn the use of the word “should” as plain error, 
which  is  the standard that applies for a forfeited argument. 
See Puckett v. United States, 556 U.S. 129, 134–35 (2009). 
8                                          Nos. 15‐3871 & 16‐1002 

    Given the strength of the evidence against Leon, we also 
find it impossible to believe that the substitution of the word 
“must”  for  “should”  in  this  instruction  could  have  affected 
the jury’s decision. Taken as a whole, the instructions to the 
jury properly told it how to apply the reasonable‐doubt stand‐
ard. The district court did not commit error at all, much less 
reversible error, by accepting the language Leon offered and 
instructing the jury consistently with this court’s long‐stand‐
ing jurisprudence. 
    Leon’s  second  complaint  relates  to  the  district  court’s 
decision to admit evidence of his dalliances with Quinshaunta 
Golden and Claudia Johnson. The government wanted to use 
this evidence to show Leon’s close personal ties with a high‐
level  Department  employee  who  was  steering  grants  to  the 
straw  charities  (Golden)  and  with  the  head  of  AWARE 
(Johnson), one of those “charities.” An important theme of the 
government’s  case  was  Leon’s  close  ties  with  his  co‐
conspirators. These explained the structure of the fraudulent 
scheme,  his  leadership  role,  and  the  trust  displayed  by  the 
participants.  Nothing  suggests,  furthermore,  that  the 
government  was  obsessed  with  the  sexual  nature  of  these 
relationships.  It  also  highlighted  other  ties,  such  as  Leon’s 
longstanding friendship with Hickombottom.  
   Evidence is relevant if “it has any tendency to make a fact 
more or less probable than it would be without the evidence” 
and that fact “is of consequence in determining the action.” 
FED.  R.  EVID. 401. Relevant evidence is admissible unless the 
Constitution, a law, or the rules prohibit it. FED.  R.  EVID. 402. 
The only possible rule that might have excluded this evidence 
was Rule 403, which allows a court to keep out otherwise rel‐
Nos. 15‐3871 & 16‐1002                                              9

evant  evidence  “if  its  probative  value  is  substantially  out‐
weighed by a danger of … unfair prejudice … .” FED. R. EVID. 
403. The district court has considerable leeway in its applica‐
tion of Rule 403, and we are satisfied that it stayed within the 
bounds of its authority. 
    Finally,  we  have  Leon’s  sentencing  arguments.  His  advi‐
sory sentencing range, based on an offense level of 28 and a 
criminal history category of I, was 78 to 97 months. This rested 
on  a  loss  amount  between  $1.5  million  and  $3  million,  and 
several upward adjustments, including one for being the or‐
ganizer  or  leader  of  the  scheme.  After  weighing  the  factors 
outlined in 18 U.S.C. § 3553(a), the district court selected a be‐
low‐guidelines sentence of 72 months, and it ordered Leon to 
pay $2.9 million in restitution (of which $386,250 was owed 
jointly and severally with Golden and Jackson). Leon attacks 
this sentence as procedurally flawed, for allegedly failing to 
take into account either his age and physical condition or the 
fact that he already had paid a substantial amount toward his 
restitution and could pay much more if he were not impris‐
oned.  
    If the district court actually had overlooked these two ar‐
guments, we might have a problem. See, e.g., United States v. 
Donelli, 747 F.3d 936, 939 (7th Cir. 2014) (judge must address 
defendant’s principal arguments in mitigation if those argu‐
ments have recognized legal merit). But the court was guilty 
of no such oversight. First, in keeping with our recommenda‐
tion  in  United  States  v.  Garcia‐Segura,  717  F.3d  566,  568–69 
(7th Cir. 2013), the judge (upon the government’s prompting 
near the end of the proceedings) asked Leon whether he had 
“adequately  addressed  all  of  [the]  sentencing  arguments,” 
and Leon’s attorney said yes. Unless the timing of the question 
10                                         Nos. 15‐3871 & 16‐1002 

was a problem—a point on which we would comment only if 
there  were  something  to  his  position—that  was  enough  to 
waive any procedural objection based on the court’s failure to 
discuss something. 
    Even if Leon’s sentencing arguments were not waived or 
forfeited,  they  have  no  merit  whatsoever.  The  court  com‐
mented that “there’s no question that this was a very serious 
offense … based on greed,” that it went on for several years 
and  involved  “staggering”  amounts  of  money,  and  that  the 
evidence was “overwhelming.” The court also expressly con‐
sidered Leon’s evidence in mitigation. That included his im‐
portance to his family, his lifelong devotion to Chicago’s mi‐
nority community, his ability to pay, his faith, and the charac‐
ter letters in the file. In addition, the court said, “I’ve consid‐
ered  the  defendant’s  age  and  his  physical  condition.”  It 
acknowledged  that  Leon  was  in  his  late  seventies,  and  that 
this was a factor that had to be taken into account. That is just 
what  the  court  did:  on  the  one  hand,  it  considered  the  im‐
portance of general deterrence and avoiding disparities, and 
on the other hand, it considered the seriousness of the crime 
and its view that age alone does not warrant a discounted sen‐
tence. In short, although Leon may not like the way in which 
the court weighed his advanced age, the court did not commit 
the procedural error of overlooking this point. There was no 
need for the court to delve into the mortality tables for the de‐
mographic group to which Leon belongs, as he argues.  
   There is also nothing to Leon’s complaint about the weight 
that the court gave to his pre‐payment of restitution. He paid 
about  $1  million  in  restitution  before  sentencing.  The  judge 
knew this, although he said little about it, commenting only 
that  he  had  considered  Leon’s  “ability  to  pay  restitution  by 
Nos. 15‐3871 & 16‐1002                                            11

selling  legitimately  obtained  assets”  as  a  mitigating  factor. 
Even with a million paid off, Leon still owed another $1.9 mil‐
lion  in  restitution.  All  told,  this  point  was  insubstantial 
enough that it did not require more than the brief acknowl‐
edgement the court gave it.  
    Leon’s only remaining argument is that his sentence was 
substantively unreasonable. Aside from the fact that we have 
yet to grant relief to a defendant on the ground that a below‐
guidelines sentence is substantively unreasonable, nothing in 
Leon’s  case  prompts  us  to  break  that  pattern.  He  stole 
$4.5 million  in  public  funds  that  were  intended  to  prevent 
AIDS,  cancer,  and  other  serious  diseases  in  Illinois’s  needy 
population. He was thus a reverse‐Robin Hood, stealing from 
the poor to enrich himself and his family. Even though he will 
be in his mid‐80s when he leaves prison, that is not the kind 
of de facto life sentence that has concerned us in the past.  
                           B. Karin Dingle 
    Karin’s primary argument on appeal is that the evidence 
did not show that she intentionally committed the crimes of 
which she was accused. It is exceedingly difficult to win on 
this basis, once a jury has weighed the evidence and has found 
guilt beyond a reasonable doubt. As the Supreme Court put it 
in Jackson v. Virginia, 443 U.S. 307, 319 (1979), at this stage of 
the proceedings “the relevant question is whether, after view‐
ing  the  evidence  in  the  light  most  favorable  to  the  prosecu‐
tion, any rational trier  of fact could have found the essential 
elements of the crime beyond a reasonable doubt.”  
   Recall that Karin was charged with conspiracy to commit 
mail fraud, several substantive counts of mail fraud, and one 
count  of  money  laundering.  For  the  conspiracy  charge,  the 
12                                            Nos. 15‐3871 & 16‐1002 

government had to prove: (1) that there was a conspiracy to 
commit mail fraud, (2) that Karin joined that conspiracy with 
the  intent  to  further  it,  and  (3)  that  at  least  one  conspirator 
committed  an  overt  act  in  furtherance  of  the  agreement. 
United States v. Sims, 329 F.3d 937, 943 (7th Cir. 2003). For the 
mail fraud charges, the government had to show: (1) a scheme 
to defraud, (2) use of the mails, and (3) Karin’s participation 
in  the  scheme  with  the  intent  to  defraud.  United  States  v. 
McClellan, 794 F.3d 743, 751–52 (7th Cir. 2015). Lastly, for the 
money laundering charge, the government had to prove that 
“the defendant knew the transaction involved criminally de‐
rived  property  that  was  derived  from  an  unlawful  activity, 
here, [mail] fraud.” United States v. Ajayi, 808 F.3d 1113, 1119 
(7th Cir. 2015).  
    Karin’s focus on intent makes our job relatively easy. A rea‐
sonable juror  could conclude  that Karin intended  to  further 
the  conspiracy,  intended  to  participate  in  the  scheme  to  de‐
fraud, and intended to launder the money, if she knew what 
Advance was really up to. This was certainly a jury question, 
and the jury might have concluded (as Karin urges) that her 
work at the firm was limited to light and non‐substantive ad‐
ministrative tasks, and that she  played no part in either ob‐
taining the grants or diverting them to Advance. But that is 
not the conclusion the jury drew. Instead, it found her lack of 
knowledge about some details of the arrangements to be out‐
weighed by what she did know.  
   We already have reviewed the significant ways in which 
Karin  participated  in  the  scheme  to  fleece  the  Department, 
and how she personally benefited from that scheme. She con‐
fronted  Leon  about  taking  “too  much”  grant  money,  she 
signed  over  $1.7  million  in  Advance  checks,  she  used  that 
Nos. 15‐3871 & 16‐1002                                               13

money to purchase a Mercedes‐Benz, and she personally di‐
verted $15,000 in grant funds to help her son with his mort‐
gage.  She  expressly  agreed  with  another  person  not  to  pay 
state taxes that were due. And with all that, just to be safe, the 
court  gave  the  jury  both  the  basic  intent  instruction  and  an 
ostrich instruction.  
    We  are  satisfied  that,  viewing  the  evidence  favorably  to 
the government, a reasonable jury could find that Karin’s ac‐
tions were intentional, and that she otherwise committed the 
crimes of which she was accused. She is not in the same posi‐
tion  as  the  defendant  in  United  States  v.  Price,  623  F.2d  587 
(9th Cir. 1980), overruled on other grounds by United States v. 
De Bright, 730 F.2d 1255 (9th Cir. 1984) (en banc). In Price, the 
defendant truly was minimally involved; she worked at her 
fraudster  husband’s  company  for  only  three  months.  Karin 
worked at Advance for decades. And unlike Price, there were 
specific  incidents  that  revealed  Karin’s  awareness  of  the 
broader scheme.  
    As we noted, the court sentenced Karin to a prison term of 
36 months, based on an advisory range of 41 to 51 months (of‐
fense level 22, criminal history category I). As with Leon, the 
offense level was based on a loss of more than $1.5 million and 
less  than  $3  million.  The  court  gave  her  a  four‐level  down‐
ward adjustment in offense level to account for her minimal 
role in the offense. It rejected her request for a sentence of pro‐
bation, for which she had argued based on her lack of a prior 
criminal record, her minimal participation, and her age.  
   Karin  urges  that  the  loss  amount  that  the  court  used  in 
computing the “anchor” guidelines range greatly overstated 
her  culpability. But by granting  her the minimal‐participant 
14                                       Nos. 15‐3871 & 16‐1002 

adjustment  provided  by  U.S.S.G.  §  3B1.2(a),  the  court  ex‐
pressly took account of her lesser role in the offense. Although 
it had the discretion under section 3553(a) to add to that dis‐
count,  it  arguably  did  so  by  dropping  below  the  guidelines 
range for her sentence. It was under no obligation to do more.  
    With  respect  to  substantive  reasonableness  (a  point  that 
we conclude Karin did not waive), Karin argues that because 
she was a passive recipient of the lucre from the fraud, it is 
unreasonable to hold her accountable for the full amount sto‐
len. The district court was entitled, however, to take into ac‐
count the fact that she and Leon shared the ill‐gotten gains. 
As the judge put it, Karin had a “direct connection” to the loss 
because even though she “was not the leader … [she was] cer‐
tainly part of the scheme.” There was nothing unreasonable 
about the court’s conclusion that in the end “there simply has 
to be” a consequence for her criminal conduct.  
                                III 
    Leon  and  Karin  Dingle  enjoyed  a  luxurious  lifestyle  for 
many years. They did so at the expense of people whom the 
Department of Public Health was trying to help. By the time 
they  were  caught  and  convicted,  they  were  older,  but  that 
does not mean that they could, or should, not be held respon‐
sible for their actions. We find no error in their convictions or 
sentences,  and  so  we  AFFIRM  the  judgments  of  the  district 
court.